UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2306



RALEIGH ADOLPH BELLAMY,

                                              Plaintiff - Appellant,

          versus


NATIONWIDE INSURANCE COMPANY; TOWN & COUNTRY
FORD,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:06-cv-00072)


Submitted:   May 10, 2007                 Decided:   May 14, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raleigh Adolph Bellamy, Appellant Pro Se. William Couchell
Robinson, ROBINSON ELLIOTT & SMITH, Charlotte, North Carolina;
Jami J. Farris, PARKER POE ADAMS & BERNSTEIN, LLP, Charlotte, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Raleigh Adolph Bellamy appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

his complaint without prejudice.    We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.    Bellamy v. Nationwide Ins. Co., No.

3:06-cv-00072 (W.D.N.C. Nov. 21, 2006).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                 - 2 -